THE THIRTEENTH COURT OF APPEALS

                                    13-21-00341-CV


                        CITY OF CEDAR PARK
                                 v.
 JUAN DELAPENA, INDIVIDUALLY AND AS NEXT FRIEND OF C.D.L.P., A MINOR;
        AND KORINA DELAPENA, INDIVIDUALLY AND ON BEHALF OF
               THE ESTATE OF C.D., A DECEASED MINOR


                                   On Appeal from the
                      201st District Court of Travis County, Texas
                       Trial Court Cause No. D-1-GN-19-007803


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

November 17, 2022